Exhibit 10.4

Summary of Compensation Arrangements for Non-Employee Directors

Each non-employee director (“Outside Director”) of MicroStrategy Incorporated
(“MicroStrategy” and collectively with its subsidiaries the “Company”) receives
a fee of $25,000 for each quarterly meeting of MicroStrategy’s Board of
Directors (the “Board”) which the Outside Director attends in person. An Outside
Director may be paid such fee for attending a quarterly Board meeting via
telephonic conference call if the Outside Director has good reason for the
Outside Director’s failure to attend such meeting in person as determined by the
Chairman of the Board, but such payment is limited to one occurrence in any
given fiscal year. Each Outside Director who is a member of the Audit Committee
also receives a fee of $10,000 (or $12,500 in the case of the Chairman of the
Audit Committee) for each quarterly meeting of such committee which the Outside
Director attends in person. Each Outside Director who is a member of the
Compensation Committee also receives a fee of $5,000 (or $7,500 in the case of
the Chairman of the Compensation Committee), which is paid quarterly, provided
that, in order to be eligible to receive the fee with respect to a fiscal
quarter, the Outside Director must have served on the Compensation Committee on
the last day of such fiscal quarter. Each Outside Director may receive fees up
to $12,000 in any fiscal quarter for additional services delegated by the Board
to such Outside Director in the Outside Director’s capacity as a member of the
Audit Committee, the Compensation Committee, the Board, or any other committees
of the Board, provided that any such fee paid with respect to a particular
service must be approved by the Board following the completion of such service
by the Outside Director.

From time to time, the Board may hold meetings and other related activities in
various locations for which the Company pays for the expenses of Outside
Directors and their guests (“Meeting Activities”). In addition, the Company may
hold, host, or otherwise arrange parties, outings, or other similar
entertainment functions for which the Company pays for the expenses of Outside
Directors and their guests (“Entertainment Events”). The Company may also
request that Outside Directors participate in conferences, symposia, and other
similar events or activities relating to the Company’s business for which the
Company pays for the expenses of Outside Directors and their guests
(“Company-Sponsored Activities”).

The Company has adopted a policy pursuant to which the Company makes available,
from time to time, tickets to sporting, charity, dining, entertainment, or
similar events as well as use of corporate suites, club memberships, or similar
facilities that the Company may acquire (“Corporate Development Programs”), for
personal use by Company personnel to the extent a Corporate Development Program
is not at such time being used exclusively by the Company for business purposes.
Eligible personnel include members of the Board, executive officers of the
Company, and other employees of the Company.

The Company has adopted a policy pursuant to which the Company makes available,
from time to time, certain designated vehicles that the Company owns or may
acquire (“Designated Vehicles”) and related driving services for personal use by
eligible Company personnel, to the extent the Designated Vehicle is not at such
time being used exclusively by the Company for business purposes. Eligible
personnel include the Chief Executive Officer and any employees and Outside
Directors authorized by the Chief Executive Officer to use Designated Vehicles.

The Company also pays for the services of one or more drivers for vehicles other
than Company-owned vehicles (such services, “Alternative Car Services”) for
personal use by eligible Company personnel. Eligible personnel include the Chief
Executive Officer and any employees and Outside Directors authorized by the
Chief Executive Officer to use Alternative Car Services. The Company has
established a policy that the aggregate compensation to all Company personnel as
a result of use of Alternative Car Services, exclusive of any associated tax
gross-up payments, may not exceed $100,000 in any fiscal year.



--------------------------------------------------------------------------------

The Company has adopted a third amended and restated aircraft use policy (the
“Aircraft Use Policy”) which, among other things, permits certain non-business
use of (i) the Bombardier Global Express XRS aircraft owned by the Company (the
“Global Express”), (ii) any aircraft in which the Company has leased a
fractional interest (the “Fractional Aircraft”) and which is managed by NetJets
International, Inc. or any of its affiliates (collectively, “NetJets”), together
with all other aircraft managed or provided by NetJets to the extent that the
Company uses such other aircraft in connection with the Company’s lease of the
Fractional Aircraft (collectively, the “NetJets Aircraft”), and (iii) such other
aircraft (A) that the Company may, from time to time, lease or charter,
including, without limitation, any aircraft subject to a fractional interest
program in which the Company may participate by leasing a fractional interest,
and (B) that has been designated by MicroStrategy to be “Company Aircraft” for
purposes of the Aircraft Use Policy (collectively with the Global Express and
the NetJets Aircraft, “Company Aircraft”). Company Aircraft are available for
non-business use only when such aircraft are not otherwise being used by the
Company exclusively for business use. The Aircraft Use Policy permits
non-business use of Company Aircraft by Outside Directors provided that (i) all
Outside Directors are invited by MicroStrategy to travel on the applicable
flight, and such non-business use is in connection with the Outside Director’s
participation in one or more Meeting Activities, Entertainment Events to which
all Outside Directors have been invited, or Company-Sponsored Activities and
(ii) to the extent that clause (i) does not apply, such non-business use occurs
on a “ride-along” basis – that is, an Outside Director and/or his guest travel
on a flight that was requested by an eligible requestor other than such Outside
Director for a purpose other than the non-business use of such flight by such
Outside Director (each such use, a “Ride-Along Flight”). In addition, the
Aircraft Use Policy permits non-business use of Company Aircraft by the
Company’s Chief Executive Officer, and other officers or employees of the
Company to the extent approved by the Chief Executive Officer.

Non-business use of Company Aircraft is subject to various limitations,
including those described below. During each calendar year:

 

  •   the total number of flight hours used by the Company for non-business use
of the NetJets Aircraft in such calendar year must be less than fifty percent
(50%) of the total number of flight hours of the NetJets Aircraft used by the
Company for business use and non-business use during such calendar year;

 

  •   the total number of flight hours used by the Company for non-business use
of the Global Express in such calendar year must be less than fifty percent
(50%) of the total number of flight hours of the Global Express used by the
Company for business use and non-business use during such calendar year;

 

  •   the total number of flight hours used by the Company for non-business use
of all Company Aircraft in such calendar year may not exceed 200 flight hours;
and

 

  •   an Outside Director’s travel on Ride-Along Flights may not exceed, in the
aggregate, four (4) flight segments.

The Company will make available to Outside Directors certain medical insurance
plan benefits that the Company offers to its U.S. employees.

To the extent that any of the arrangements described above, other than fee
compensation, result in imputed compensation to an Outside Director, the Company
pays to (or withholds and pays to the appropriate taxing authority on behalf of)
such Outside Director a “tax gross-up” approximating his (i) federal and state
income and payroll taxes on the taxable income in connection with such
arrangements plus (ii) federal and state income and payroll taxes on the taxes
that the individual may incur as a result of the payment of taxes by the Company
with respect to the imputed compensation.